                                  Case 20-22350-LMI                    Doc 12           Filed 12/02/20              Page 1 of 1




           ORDERED in the Southern District of Florida on December 1, 2020.




                                                                                        Laurel M. Isicoff
                                                                                        Chief United States Bankruptcy Judge
___________________________________________________________________________


                                                  UNITED STATES BANKRUPTCY COURT
                                                   SOUTHERN DISTRICT OF FLORIDA
                                                           MIAMI DIVISION

           In re:

           Minely Rivero Guerrero                                                         Case No 20-22350-LMI
                                                                                          Chapter 7
                                    Debtor                    /

                       ORDER GRANTING EX-PARTE MOTION TO CORRECT DEBTOR'S SOCIAL
                                    SECURITY NUMBER IN THE DOCKET

                      THIS MATTER having come upon Ex-Parte Motion to Correct Debtor's Social Security
           Number in the Docket, and the parties having agreed and the Court having reviewed the file, IT IS;


                      ORDERED AND ADJUDGED;

                      1.         Motion is Granted.
                      2.         The clerk is direct to correct social security number on the docket.
                      3.         The case shall proceed in its normal course

                                                                                  ###

           Attorney Robert Sanchez, Esq. is hereby directed to mail a conformed copy of this order to all affected parties
